DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
October 14, 1997
Dear State Medicaid Director:
On August 5, 1997, President Clinton signed into law the Balanced Budget Act of 1997, Public Law 105-33. Section 4743
of that Act deleted the requirement for prior institutionalization in a NF or ICF/MR before a recipient is eligible for
expanded habilitation services (prevocational, educational and supported employment) under a home and communitybased services waiver. Thus, effective October 1, 1997, you may furnish expanded habilitation services to any individual
served under your home and community-based services waiver(s) targeted to individuals with mental
retardation/developmental disabilities that include habilitation services in the approved waiver.
To receive Federal financial participation for the expanded habilitation services provided to individuals previously
excluded because of the prior institutionalization requirement, you will need to amend your waiver to include habilitation
services (if not already included in the approved waiver request) and to delete the prior institutionalization requirement. If
you anticipate that additional costs for prevocational, educational and supported employment services would be incurred
because of the change, a revised estimate of waiver costs (factor D of the waiver formula) also would be required for the
remaining term of the approved waiver. Changes to waiver costs should also reflect decreases in other waiver service
costs (e.g. day habilitation) no longer provided due to the provision of expanded habilitation. If no additional costs or
changes to waiver costs would be attributable to the addition of expanded habilitation services in the waiver, your waiver
amendment request should include a statement to that effect explaining why no additional costs will be incurred.
The statute continues to specify that the expanded habilitation services may be provided only if they are unavailable to a
recipient through special education or vocation rehabilitation services (1915(c)(5)(C)(i) and (ii)). These restrictions and
corresponding assurances provided in your approved waiver still apply.
We will be revising the Federal regulations at 42 CFR 440.180 and 42 CFR 441.300-441.310, the State Medicaid Manual,
and the streamlined waiver format in the near future to reflect the statutory change. The revised Appendix B of the
streamlined format will be forwarded to you as soon as it is developed.
Sincerely yours,
/s/
Sally K. Richardson
Director
Center for Medicaid and State Operations
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge - American Public Welfare Association
Joy Wilson - National Conference of State Legislature
Jennifer Baxendell - National Governors' Association

